Citation Nr: 1759331	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-40 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected degenerative arthritis with intervertebral disc syndrome of the lumbar and/or cervical spines.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1962 to August 1966.  He served on active duty in the U.S. Air Force Reserve from August 1990 to June 1991, from October 2001 to September 2002, and from October 2002 to February 2004 with service in support of Operation Desert Shield/Desert Storm and Operation Enduring Freedom.  In addition, the Veteran had active duty for training and inactive duty training service in the Air Force Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2017, the Board remanded the case for additional development and it now returns for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay in adjudicating the claim, but finds that there has not been substantial compliance with the Board's July 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this regard, in the July 2017 remand, the Board noted that the Veteran served as a U.S. Navy machinist mate and U.S. Air Force Reserve loadmaster and retired at the rank of command master sergeant.  It was further observed that the Veteran had claimed service connection for a right shoulder disorder as related to his military service, to include his duties as a loadmaster, or as secondary to his service-connected lumbar and cervical spine disabilities.   

The Board further observed that private treatment records from April 2004 note ongoing shoulder discomfort and flare-ups and reports of ongoing pain as a result of repetitive use due to the Veteran's duties as a load master packing and unpacking planes.  The attending clinician diagnosed right shoulder impingement, rotator cuff tear.  See April 4, 2004, April 12, 2004, and January 26, 2007 private treatment records.  

Further, the Board noted that a private orthopedic physician, Dr. P.F. H., reported that the Veteran had cervical disc disease significant enough to warrant a 10 percent disability rating.  Consequently, due to the abnormal use of the arm because of the neck disease, he stated that he believed that such was contributory towards his rotator cuff tear.  The Board also observed that, at a July 2007 VA examination, the examiner found that the Veteran's right shoulder subacromial deltoid bursitis, chronic impingement syndrome, and questionable rotator cuff tear was not due to or caused by active service and was not due to or caused by his spine disabilities.  In support of such opinion, the examiner noted that there was a single episode in service in September 1965 when the Veteran complained of right shoulder pain; however, his service treatment records were otherwise negative for any such complaints.  Further, the examiner noted the Veteran had no injury in-service and no treatment in-service which would show that active duty aggravated his condition or showed a nexus.  He also observed that, at a February 2005 VA examination, conducted within one year of the Veteran's separation from service, range of motion of the right shoulder was normal, and there was no complaint of right shoulder symptoms until October 2005.  The examiner also found that there was no medical evidence to nexus the shoulder to the spine.  

In the July 2017 remand, the Board found that the examiner did not fully address whether the Veteran's right shoulder disorder was related to repetitive use due to his loadmaster duties during service, or whether such was aggravated by his service-connected spine disabilities.  Consequently, the Board remanded the case in order to afford the Veteran a new VA examination so as to determine the etiology of his right shoulder disorder.  In rendering such opinion, the examiner was directed to address the Veteran's contentions and the aforementioned December 2006 private opinion.

Thereafter, the Veteran was afforded a VA examination in July 2017, at which time acromioclavicular joint osteoarthritis of the right shoulder was diagnosed.  It was also noted that the Veteran had undergone surgical repair of a right rotator cuff tear in 2006 and 2007.  Following an interview with the Veteran, a review of the record, and a physical examination, the examiner opined that the Veteran's right shoulder disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of such opinion, he noted that, while there was one reported complaint of right shoulder pain in service, there is lack of evidence to support that a finding that repetitive use of the right shoulder in the Veteran's duties as a loadmaster contributed to the right rotator cuff tear.  The examiner further observed that range of motion testing of the right shoulder at the February 2005 VA examination was normal, and all pre- and post- "Report of Medical Examination" documents dated1990-1991, 2001-2002, and 2002-2004 revealed that the Veteran's upper extremities were normal upon clinical evaluation.  Therefore, he concluded that a nexus was not established.  

The examiner further opined that the Veteran's right shoulder disorder is less likely than not proximately due to or the result of the Veteran's service-connected disabilities as there was no connection between the lumbar and cervical spines that would cause a rotator cuff tear.  Finally, he found that the Veteran's right shoulder disorder was not at least as likely as not aggravated beyond its natural progression by his service-connected disabilities as there is no evidence to support a finding that the lumbar and cervical spine disabilities aggravated the right shoulder to cause a rotator cuff tear.

However, the Board finds that, as the July 2017 VA examiner did not address the etiology of the Veteran's diagnosed acromioclavicular joint osteoarthritis of the right shoulder, or discuss the December 2006 private opinion relating the Veteran's right shoulder disorder to his cervical spine disability as directed by the July 2017 remand.  Therefore, another remand is necessary to decide the claim.


Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the July 2017 shoulder and arm examination.  The record and a copy of this Remand must be made available to the examiner.  If the July 2017 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the opinion.  

Following a review of the record, the examiner is requested to address the below inquiries:

(A)  Is it at least as likely as not (at least a 50 percent probability or greater) that the Veteran's acromioclavicular joint osteoarthritis of the right shoulder is related to his military service, to include as a result of the repetitive use of the right shoulder in his duties as a loadmaster?

(B)  Is it at least as likely as not (at least a 50 percent probability or greater) that the Veteran's acromioclavicular joint osteoarthritis of the right shoulder is caused by his service-connected lumbar spine and/or cervical spine disability?

(C)  Is it at least as likely as not (at least a 50 percent probability or greater) that the Veteran's rotator cuff tear and/or acromioclavicular joint osteoarthritis of the right shoulder was aggravated (permanently worsened beyond its natural progression) by his service-connected lumbar spine and/or cervical spine disability?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

In addressing such inquiry, the examiner should discuss the December 2006 private opinion from the Veteran's treating physician suggesting that his cervical spine disability contributed to his right shoulder rotator cuff tear.   

A complete rationale for all opinions expressed must be provided.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




